 ABF FREIGHT SYSTEMSABF Freight Systems, Inc. and Daniel Callahan.Case 4-CA-1267229 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 April 1983 Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, the Charging Party filed cross-exceptions, asupporting brief, and a reply brief to the Respond-ent's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2as modified herein and to adopt therecommended Order.The complaint alleges that the Respondent vio-lated Section 8(a)(1) of the Act by dischargingCharging Party Callahan because he complainedabout the safety of, and refused to drive, a tractor-trailer. The judge found that the collective-bargain-ing agreement between the Respondent and theUnion contained provisions to the effect that anemployee may not be required to operate a vehiclethat is either unsafe or in violation of Departmentof Transportation regulations.3The judge foundthat Callahan complained that the tractor-trailer as-signed to him 30 July 1981 had faulty brakes andthe tractor lacked rear reflectors;4that, afterThe General Counsel and Charging Party have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.In adopting the credibility findings of the judge, we find it unnecessaryto pass on his reliance on evidence concerning whether the tractor lackedreflectors required by Department of Transportation regulations inas-much as there remain sufficient grounds relied on by the judge for dis-crediting the testimony of Charging Party Callahan.' No exceptions have been filed to the judge's conclusion that deferralunder Spielberg Mfg. Co., 112 NLRB 1080 (1955), to the decision of theJoint Area Grievance Committee denying Callahan's grievance concern-ing his discharge is inappropriate.In adopting the judge's findings and conclusions, we do not rely onJohn Sexton 4 Co., 217 NLRB 80 (1975), cited in sec. II of the decision.a United States Department of Transportation Regulations, 49 CFR §393.40(a) requires that vehicles covered by the regulations, includingtractor-trailers, have adequate brakes. The subsequent sections set forthspecific requirements for braking systems and brake performance. Sec.393.13 of the same regulations provides that "[elvery truck tractor shallbe equipped ... [o]n the rear [with] ...two reflectors, one at each side...." The regulation permits the reflectors to be combined with tail-light lenses.4 In sec. II of his decision the judge inadvertently stated at one pointthat Callahan complained about missing reflectors on the rear of the trail-271 NLRB No. 6making these complaints, Callahan refused to drivethe unit; and that the Respondent discharged himfor his refusal to drive. The judge found that in re-fusing to drive the truck Callahan acted alone. Thejudge concluded that in discharging Callahan theRespondent did not violate the Act because at thetime of his refusal to drive Callahan "did not pos-sess a good faith belief that the unit ...presenteda hazard to himself or others." We agree with thejudge's conclusion that the Respondent's dischargeof Callahan was not unlawful, but for the followingreasons.In our recent decision in Meyers Industries,5weoverruled Alleluia Cushion Co.,6in which theBoard had held that the Act protected an individ-ual employee's complaint to a public health andsafety agency even in the absence of an affirmativeshowing that any other employee supported him inmaking the complaint. In Meyers, we held that, inorder to find an employee's activity to be "concert-ed" within the meaning of Section 7 of the Act, itmust be "engaged in with or on the authority ofother employees, and not solely by and on behalfof the employee himself."?7As noted above, thejudge found that Callahan acted alone in refusingto drive the truck. Although the Charging Partyexcepts to the judge's failure to find that he wasengaged in actual concerted activity when he re-fused to drive the truck, we find no merit in thisexception. Thus, although the record shows thatCallahan recruited a number of other employees toobserve a moving test of the brakes and to checkthe rear of the tractor for reflectors, the record isdevoid of evidence that these or any other employ-ees participated with Callahan in his refusal to takethe truck or authorized that refusal. Indeed, theonly evidence in the record bearing directly onwhether other employees supported Callahan in hisrefusal indicates that they did not. Thus, one em-ployee, Malick, counseled Callahan not to refuse todrive the truck. Callahan's union business agentalso advised him not to refuse to drive the truck.Accordingly, applying Meyers, we find that Calla-han's refusal to drive did not constitute actual con-certed activity.In Meyers, however, we noted that there was noapplicable collective-bargaining agreement and dis-er and the failure of the brakes on the tractor to "grab." It is clear fromthe record, as well as from the remainder of the judge's decision, thatCallahan's complaints concerned an absence of reflectors on the tractorand the brakes failing to operate properly on the trailer. Callahan's initialcomplaints about the vehicle also included a cracked taillight lens on thetrailer. However, the lens was replaced by the Respondent prior to Calla-han's discharge, and it is clear from the record that his ultimate refusal todrive was not based on a cracked trailer taillight lens.5 268 NLRB 493 (1984).6 221 NLRB 999 (1975).7 268 NLRB 493, 497.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinguished that situation from the Interboro situa-tion8in which an individual employee attempts toenforce the terms of a collective-bargaining agree-ment.9The Board's Interboro doctrine holds that ingeneral, when an individual employee seeks to en-force the terms of a collective-bargaining agree-ment, his activity is concerted within the meaningof the Act. The Supreme Court recently upheldthe Interboro doctrine in NLRB v. City DisposalSystems.'°In City Disposal, the Court stated, "Aslong as the employee's ...action is based on areasonable and honest belief that he is being ...asked to perform a task that he is not required toperform under his collective-bargaining agreement,and the ...action is reasonably directed towardthe enforcement of a collectively bargained right,there is no justification for overturning the Board'sjudgment that the employee is engaged in concert-ed activity ... ., 1In City Disposal, a truckdriver, Brown, was dis-charged for refusing to drive a truck, claiming thatit had faulty brakes. Brown was covered by a col-lective-bargaining agreement which, like the collec-tive-bargaining agreement in the present case, pro-hibited the employer from assigning employees towork under unsafe conditions and protected a driv-er's refusal to drive an unsafe vehicle.12Brown'srefusal to drive the truck assigned to him wasbased on an incident the previous workday inwhich that truck nearly collided with a vehiclethat Brown was driving apparently because thetruck had faulty brakes. When his supervisor as-signed Brown to drive that truck, Brown refused,asserting that there was something wrong with itsbrakes. When a second supervisor asked Brown todrive the same truck, Brown again refused andasked whether the supervisor was not putting workahead of the safety of the drivers. Brown was thendischarged for refusing to drive the truck. The Su-preme Court upheld the Board's finding thatBrown had reasonably and honestly invoked a col-lectively bargained right and that, therefore,Brown's conduct was concerted.Turning to the facts of the instant case, employ-ee Callahan had a history of rejecting four times asmany trucks for alleged safety or equipment viola-tions as any of the Respondent's other drivers, andas a result the Respondent in early January 1981implemented a procedure under which trucks to beassigned to Callahan were sent to the Respondent'sshop for inspection prior to assigning them to Cal-8 See Interboro Contractors, 157 NLRB 1295, 1298 (1966).9 268 NLRB 493, 497.10 115 LRRM 3193, 100 LC ¶ 10,846 (1984)." Id. at 3200i2 Id. at 3195.lahan. Even after this change in procedure, Calla-han rejected 40 percent of the rigs assigned to him.The truck assigned to Callahan on the day of hisdischarge had been inspected and cleared both bythe previous driver and by the Respondent's me-chanics before it was assigned to Callahan. AfterCallahan complained about the truck, the Respond-ent's chief mechanic gave the brake system addi-tional stationary and moving tests and found thebrakes to be in good working order.'3FollowingCallahan's refusal to drive the truck, the brakeswere given another moving test at the request ofCallahan's union business agent and were found tobe good by both the business agent and the em-ployee who drove the truck during the test. Final-ly, when the truck was assigned to another driverafter Callahan's final refusal to drive it, that driverfound no problem with the truck in his pretrip in-spection and cleared the truck as safe in his post-trip report.As noted above, in City Disposal, the SupremeCourt affirmed the Interboro doctrine, including thequalification that an individual employee's invoca-tion of a collectively bargained right must be rea-sonable and honest in order to bring it within theprotection of the Act. Taken as a whole, the evi-dence clearly establishes that, when Callahan re-fused to drive the tractor-trailer unit assigned tohim 30 July 1981 complaining that it had faultybrakes and lacked required reflectors, he was notreasonably and honestly invoking a collectivelybargained right, but was obstructively raising pettyand/or unfounded complaints. 4Thus, as moreiS In response to Callahan's complaint that the tractor of the unitlacked rear reflectors required by Department of Transportation regula-tions, the Respondent's chief mechanic told Callahan that he would notplace reflectors on the rear of the cab. The record does not clearly estab-lish whether the taillight lenses that were on the tractor were sufficientlyreflective to meet the requirements of the DOT regulations. However, itis undisputed that the trailer which Callahan was to tow did have rearreflectors. Although the record establishes that it is theoretically possiblefor a driver who begins a trip towing a trailer to be required to drive thetractor alone at some point (for example, if the trailer but not the tractorexperiences a breakdown), the record also establishes that the Respond-ent required its drivers to drive with their lights on. Thus, even assumingthe unlikely event that Callahan would have been required to drive thetractor alone and even assuming that the tractor lacked rear reflectors re-quired by DOT regulations, there is no evidence that this could makeany difference with respect to safety or any other aspect of Callahan'soperation of the vehicle. Further, there is no evidence that any of theother drivers or mechanics who inspected the vehicle assigned to Calla-han found any problem with its reflectors.14 Our conclusion that Callahan was not reasonably and honestly in-voking a collectively bargained right is bolstered by a number of addi-tional factors. First, Callahan testified that the brakes on all the Respond-ent's trucks are faulty because the Respondent has disconnected an elec-tronic system for distributing braking force among the different wheelson all its trucks. This testimony indicates that, despite the fact that theRespondent has a high national safety standing and an extensive internalsafety program, Callahan would feel himself justified in rejecting any ofits trucks for faulty brakes. Second, as noted by the judge, in the affidavitthat Callahan originally gave to the Board agent during the investigationContinued36 ABF FREIGHT SYSTEMSfully set forth above, the basis of Callahan's com-plaint about the brakes on the truck assigned tohim was his purported opinion, which was con-trary to the opinions of several other drivers andmechanics as well as Callahan's business agent, thatthe brakes did not function properly in movingtests. The honesty and reasonableness of Callahan'spurported opinions about the truck's defects areparticularly suspect in light of his history of reject-ing four times as many trucks as the Respondent'sother drivers, and the context and nature of Calla-han's complaints indicate that they were neitherreasonable nor honest attempts to invoke a right se-cured in the collective-bargaining agreement. Ac-cordingly, we conclude that under the Interborodoctrine, as affirmed by the Supreme Court in CityDisposal, Callahan's refusal to drive based on thosecomplaints was neither concerted nor protected ac-tivity within the meaning of Section 7 of the Act.We therefore further conclude that, by dischargingCallahan for his refusal to drive, the Respondentdid not violate Section 8(a)(l) of the Act.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER DENNIS, concurring.I agree with my colleagues, for the reasons theystate, that Charging Party Daniel Callahan did notengage in concerted activity within the meaning ofMeyers Industries, 268 NLRB 493 (1984), when herefused to drive a truck. I also agree that Calla-han's refusal to drive the truck in question did notconstitute concerted activity under the Board's In-terboro doctrine,1but I do not rely on my col-leagues' entire rationale.In City Disposal,2the Supreme Court upheld theInterboro doctrine, stating: "As long as the employ-ee's ... action is based on a reasonable and honestbelief that he is being ...asked to perform a taskthat he is not required to perform under his collec-tive-bargaining agreement, and the ...action isof this case, he made no mention of any tendency of the unit to jackknifein referring to the problems he allegedly encountered with the brakes,whereas in his testimony at the hearing Callahan referred to such a tend-ency but couched it in equivocal terms-that the vehicle "seemed like ithad a tendency to want to jack-knife." Finally, the lack of a reasonableand honest attempt to invoke a collectively bargained right on the part ofCallahan is indicated by the nature of one of the other complaints thatCallahan initially made about the vehicle assigned to him on the day ofhis discharge. Specifically, he complained about a cracked taillight lenson the trailer. Although the Respondent did replace this lens when Calla-han complained about it, as the judge found, the crack in the lens was asmall, hairline crack.I Interboro Contractors, 157 NLRB 1295 (1966), enfd. 388 F.2d 495 (2dCir. 1967).2 NLRB v. City Disposal Systems, 104 S.Ct. 1505 (1984).reasonably directed toward the enforcement of acollectively bargained right, there is no justificationfor overturning the Board's judgment that the em-ployee is engaged in concerted activity, just as hewould have been had he filed a formal griev-ance."3The Court also stated that "[t]he rationaleof the Interboro doctrine compels the conclusionthat an honest and reasonable invocation of a col-lectively bargained right constitutes concerted ac-tivity, regardless of whether the employee turnsout to have been correct in his belief that his rightwas violated."4Applying these principles, the Court found thatemployee James Brown was unlawfully dischargedwhen he refused to drive a truck, claiming that ithad deficient brakes. Brown was covered by a col-lective-bargaining agreement, similar to the onehere, which granted employees the right to refuseto drive unsafe trucks. The Court upheld theBoard's finding that Brown's refusal was concertedbecause it was based on an honest and reasonablebelief that the truck's brakes were faulty.The instant case is factually distinguishable fromCity Disposal, in which Brown's personal observa-tion of the truck's brake problem on the workingday before his refusal to drive it gave rise to hisreasonable and honest belief that the truck wasunsafe. Here, by contrast, Callahan knew that theRespondent's mechanics had inspected and clearedthe truck assigned to him. After Callahan com-plained about the truck, the Respondent's chief me-chanic performed additional stationary and movingtests and found that the brakes were in good work-ing order. Following Callahan's refusal to drive thetruck, the brakes were given another moving testat the request of Callahan's union business agentand were pronounced in good working order byboth the business agent and the employee testingthe brakes.The Respondent thus presented Callahan with anevaluation of the truck-prior to his discharge-showing that it was safe to drive. Under these cir-cumstances, Callahan's continued refusal to drivecannot be considered a reasonable and honest invo-cation of rights secured by the collective-bargain-ing agreement.5For these reasons, I find that Cal-lahan's refusal to drive the truck was not concertedwithin the meaning of Section 7 of the Act andconclude that Callahan's discharge did not violateSection 8(a)(1).' Id. at 1512.4 Id. at 1513.s Similarly, the recitation of facts in fn. 13 of the majority opinion re-veals that Callahan's complaint about the lack of rear reflectors was nei-ther honestly nor reasonably maintained.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard by me on November 18 and 19,1982, in Harrisburg, Pennsylvania on an unfair laborpractice charge filed on January 27, 1982, and a com-plaint issued on March 8, 1982, alleging that ABFFreight Systems Inc. (the Respondent) on July 30, 1981,violated Section 8(a)(1) of the Act by discharging DanielCallahan because he engaged in concerted activity "bycomplaining about the safety of a tractor-trailer and re-fusing to drive said tractor-trailer." In its duly filedanswer the Respondent denied that it committed anyunfair labor practices. Following close of the hearing,briefs were filed on behalf of the General Counsel, theCharging Party, and the Respondent.On the entire record in this proceeding, including con-sideration of the post-hearing briefs, and, particularly,my ability directly to observe the witnesses while testify-ing and their demeanor, it is hereby found as follows.FINDINGS OF FACTI. JURISDICTIONThe Respondent is a Delaware corporation engaged ininterstate trucking operations with a principal place ofbusiness in Fort Smith, Arkansas, as well as terminalsthroughout the United States, including that located inCarlisle, Pennsylvania, the sole facility involved in thisproceeding. During the calendar year preceding issuanceof the complaint, the Respondent in the course of saidoperations derived revenues in excess of $50,000 for de-livering goods and merchandise across state lines.The complaint alleges, the answer admits, and I findthat the Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThis is another in a long line of cases spawned by In-terboro Contractors, Inc., 157 NLRB 1295 (1966), affd.388 F.2d 495 (2d Cir. 1967), in which the lawfulness of atruckdriver's discharge is contested by the GeneralCounsel because his discharge was motivated by a refus-al to operate a vehicle out of professed concern forsafety. See also City Disposal Systems, 256 NLRB 451 re-versed 683 F.2d 1005 (6th Cir. 1982).The Respondent is engaged in the interstate transportof freight by motor carrier. At times material, its Car-lisle, Pennsylvania terminal was I of some 100 locatedthroughout the United States. Employees at the terminalare covered by the industrywide collective-bargainingagreement and a local supplement thereto negotiatedwith the Teamsters Union. The dischargee, Daniel Calla-han, was first employed by the Respondent in January1978. During his employment, he served as a yardman,dockman, city driver, and over-the-road driver. Appar-ently, due to an injury, he was relieved of his drivingduties during a 9-month period ending May 1981, atwhich time he resumed as an over-the-road driver, con-tinuing in that capacity until his employment terminatedon July 30, 1981.1The discharge occurred in the course of a confronta-tion between Callahan and company representatives con-cerning the road worthiness of a vehicle.2Prior to June1981, Callahan admittedly, as an over-the-road driver, re-jected 90 percent of the rigs assigned to him. Consistentwith established practice, the complaints were processedthrough the Respondent's dispatchers, who either permit-ted Callahan to take the vehicle to the garage for repairor replaced it with another assignment. When the dis-patcher elected to maintain the assignment, Callahan waseligible for compensation in the form of "breakdownpay" so long as the mechanics were able to find some-thing wrong with the rig and the repairs took in excessof 8 minutes. Thus, while rejection of an assigned unitwould not necessarily increase labor cost inputs, it wouldcause a delay in the delivery of freight.Testimony established that breakdown claims made byCallahan averaged four times greater than any other ofthe Respondent's over-the-road drivers.3This was ex-plained by Callahan as an outgrowth of his above-aver-age knowledge of Federal and State Department ofTransportation (DOT) regulations pertaining to trucksafety. He also averred that he was able to detect moredefects because his DOT required pretrip inspectionswere "more thorough" than that of other drivers. InJune 1981, because of the excessiveness of Callahan'sbreakdown time, the Company elected to protect itselfby preinspecting all vehicles assigned to Callahan. Thus,the dispatcher would run Callahan's rig through thegarage, for pretrip inspection by mechanics before its re-lease to Callahan. This approach, however, failed toeliminate the problem. Callahan, according to his owntestimony, despite this practice, continued to reject 40percent of his assignments until his discharge.4The events of July 30 opened with Callahan's dispatchon a run to Wycheville, Virginia. A "Vehicle ConditionReport" (VCR) required by DOT regulations was com-pleted by the prior driver of the tractor involved, whosignified that the vehicle was okay.s Nevertheless,I Unless otherwise indicated, all dates refer to 1981.2 The Respondent contends that Callahan quit his employment andwas not discharged. It is apparent, however, that Callahan was orderedfrom company property on July 30 for reasons unmistakably triggered byhis refusal to drive a tractor-trailer which he claimed to be unroad-worthy. The ordering of Callahan from the premises, in the circum-stances, was the substantive equivalent of a discharge.s The General Counsel urges that the above testimony by the Re-spondent's terminal manager, Donald J. Seguin, be discredited inasmuchas the Respondent failed to enforce this by presentation of supportingdocumentation. Contrary to the General Counsel, I am unwilling to drawan adverse inference in this respect. Cf. St. Regis Paper Company, 247NLRB 745 (1980). Seguin's crediblity as to this item was not seriouslychallenged during the course of the hearing and seemed entirely probablewhen assessed in the light of Callahan's own testimony concerning thefrequency of his complaints.4 Callahan was the only over-the-road driver whose rigs were prein-spected by the mechanics in this fashion. Following this innovation, herejected assignments on June 7, 11, 15, 17, 18, 20, and 24 and July 2, 6. 9,12, 25, 27, and 30, the last being the day of his discharge.I The VCR is completed by the driver prior to release of a unit. Bythis document, word is passed as to whether the vehicle is suitable fordispatch to the next driver. Where a driver signifies a defect on theContinued38 ABF FREIGHT SYSTEMSDonald Seguin, Respondent's line haul manager, over-heard the dispatch and directed that the vehicle involvedbe run through the garage. The dispatcher obliged, thevehicle was examined by mechanics, and after the brakeswere adjusted, it was cleared as roadworthy and placedon the ready line for release to Callahan.6Callahan claimed that his pretrip inspection on July 30was no exception to his customary "thorough" ap-proach.7 During same, Callahan alleges that he detectedfour deficiencies, as follows:I. A safety chain attached to the trailer door wasbroken.2. Reflectors on the rear of the trailer were miss-ing.3. Brakes on the tractor axle did not grab and therig failed to show sufficient braking power.4. A light assembly lens on the rear of the trailerwas cracked.Callahan reported the above to the dispatcher on dutyand requested permission to either take the unit to thegarage or switch rigs. After conferring with Seguin, thedispatcher permitted Callahan to go the garage." Hedgeschanged the cracked lens on the trailer tail assembly,9but informed Callahan that he would not put reflectorson the back of the cab. '° Hedges did, however, return tothe underside of the trailer and for a second time thatday examined operation of the brakes with the aid of adock supervisor who operated the controls from withinthe cab. Having detected no discrepancies, Hedges in-quired of Callahan as to whether he could drive thetruck. Callahan agreed and Hedges drove the truck,checking the brakes twice, once with the foot valve andthen again activating them with the trolley valve. Heagain concluded that the brakes performed without dis-VCR, the vehicle automatically will go to the garage for correctionbefore release to the next driver. There also is evidence that the yardjockey who delivers vehicles to the ready line is required to report de-fects.6 After adjustments, the brakes were examined by Reuben Hedges, theRespondent's maintenance supervisor, who concluded that they wereproperly adjusted and in good working order.7 The pretrip inspection is also required by Federal DOT regulations.Callahan's description of this process which was presented almost entire-ly in narrative form consumed almost five pages of the transcript.Callahan testified that on his arrival at the garage, Hedges exclaimed,"What the hell are you doing here." Although I see nothing out-of-line inthis remark, it is noted that Callahan was not regarded as a credible wit-ness. In a statement he prepared within a week of his termination, Calla-han imputes the more innocent "What are you doing here?" to Hedges.See G.C. Exh. 8. As shall be seen, Callahan revealed a proclivity to en-force his position in this proceeding by falsely embellished testimony.From an overview of his testimony herein, one might well imagine thetempest he was likely to have contrived while simply on the job and notunder oath.9 The lens that was on the vehicle on the occasion in question is inevidence as R. Exh. 3. The defect was obviously of the hair line varietyIt was my impression that Callahan, out of concern that others mightevaluate his citation in this respect as trivial, deliberately exaggerated intestifying that the crack was sufficient to permit a white light to shinethrough in violation of Pennsylvania State Highway regulations. Howthis was discernible to Callahan in broad daylight defies explanation.to A conflict exists as to whether Callahan's allegations pertained to"the cab only" or to "the entire tractor." The matter is treated below.crepancy and that the tractor stopped sufficiently.I Heinformed Callahan that he would not adjust the brakes.He also called the front office to inform Seguin that Cal-lahan was refusing to drive the unit. Callahan, in themeantime, drove the rig, and sought out two other em-ployees to confirm this further test of the brakesystem. 12 During this test, Callahan again found thebrakes unsatisfactory.'" 3When Seguin arrived and confronted Callahan, thechain, which apparently was not a required item on theunit, had been removed from the rear door of the trailer.Therefore, the only remaining problems related to thebrakes and tractor reflectors. Notwithstanding Callahan'srequest that these matters be corrected, Seguin consistentwith the position of his chief mechanic, declared that nowork would be done on the unit. Callahan asked that hebe given another unit. Seguin held firm, directing Calla-han to drive the vehicle. Callahan then sought advicefrom another over-the-road driver, Ken Malick. Malickadvised him to have either Hedges or Seguin sign Calla-han's trip report to reflect that the unit was okay. Malickwarned Callahan not to refuse the unit. Callahan twicerequested that Seguin sign, but Seguin refused.'4Ac-cording to Callahan, he again asked Malick what heshould do, and Malick suggested that he call the unionhall. At this point Callahan claims to have attempted un-successfully to reach Union Business Agent TomKlinger. He then returned to the garage area, again in-quiring of Malick as to what he should do. Malick toldhim to try to get management to sign the trip report, butwarned that he should not refuse the unit. Accordingly,Callahan again asked Seguin to sign the trip report orgive him another unit.15At this point, Seguin stated that" William Sawyer, a repairman employed by the Respondent, testifiedthat on July 30 he observed Hedges testing the rig. He claimed to haveheard something dragging in the gravel, turned and looked, and saw tiressliding, and that it was the rig driven by Hedges. He claimed to haveobserved the front axle wheels on the trailer turning while the wheels onthe rear axle of the trailer were digging into the gravel. He furtheraverred that Hedges stopped a couple of more times, and then returnedto the shop. At the garage, according to Sawyer, he told Hedges that"the wheels were turning, that they all wasn't holding." To this, accord-ing to Sawyer, Hedges replied "The brakes was holding, as far as he wasconcerned, the damn thing was all right." Hedges could not recall anyconversation with an employee other than Callahan after completing thetest. I was not impressed with Sawyer, his testimony did not ring trueand, though an incumbent employee, his testimony was regarded as unbe-lievable.tZ The other employees were Sawyer and another yardman, KennethSniffen.Is Apparently Callahan inquired of Roger Peterson, a city driver forthe Respondent, to confirm whether reflectors were absent from the trac-tor. According to Peterson. he examined the rear of the cab and lookedon the rear of the chassis but observed no reflectors.14 Seguin testified that he refused to sign because this request was notin accord with proper procedure. I need not resolve the apparent conflictas to whether Callahan demanded that the report be signed as indicatingthat the vehicle was "okay," as Callahan recites, or as Seguin states, that"it would not be fixed." In this connection, I can understand why a rep-resentative of management, notwithstanding his strong belief that a vehi-cle was in good operating condition, would be reluctant to certify inwriting that this was the case.I' It is noted that Callahan himself testified that the Company rarelyswitched rigs. On 9 of 10 occasions, they simply made the repairs.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDif Callahan did not take the unit, it would be considereda voluntary quit. Callahan then informed Seguin "I amnot quitting, but I am not going to drive that truck in thecondition that it is in."16 Callahan then said, "that ifSeguin would sign his trip report that the unit was okay,he would take the unit out on the street and test it.""17Atthis point, Seguin asked Callahan for his bills. Callahanobliged, but on returning with the documents, againasked if the trip report would be signed or the unit fixed.Seguin again asked for the bills, directing that Callahanbe off the property in 10 minutes or be thrown off. 18Callahan did as directed, but, while waiting for hisride, remained outside the gates of the terminal when ap-proximately 1-1/2 hours later Union Business AgentKlinger appeared. Callahan informed the latter that hehad been ordered from the premises because he refusedto drive the assigned unit. Consistent with the creditedtestimony of Klinger, I find that the sole defect expresslymentioned by Callahan at the time was the defective"s Despite the above testimony, which was elicited on Callahan'sdirect examination by the General Counsel, the latter through a leadingquestion obtained testimony from Malick to the effect that during this in-cident the latter did not hear "Callahan say that he refused to drive thetruck," Indeed, based on the latter examination, the General Counsel'sbrief at page 8 represents that: "at no time during these discussions didCallahan say ...that he refused the truck." In the face of Callahan'sown testimony it is difficult to comprehend the General Counsel's strate-gy in this regard. It certainly dispells the notion that incumbent employ-ees are to be credited in any and all circumstances.i7 It is noted in this connection, that drivers test the brakes on theirvehicles in the yard and on a street that runs adjacent to the terminal.Callahan related that he only would use the street if he was satisfied onthe basis of his yard test that the brakes were okay. As shall be seen, thestreet furnishes what appears a more appropriate location for such a testthan the area of the yard selected by Callahan to conduct his tests.18 Following close of the hearing the Charging Party, by his attorney,moved that the record be reopened to receive what had been marked atthe hearing as C.P. Exh. 1. Based on representation by Charging Party'scounsel, that document purported to be a transcription of a tape record-ing made of a joint area grievance committee meeting held on a griev-ance filed by Callahan with respect to his discharge. In support of themotion, it is indicated that said exhibit is relevant for purposes of assess-ing the credibility of Seguin and that it was not offered at the hearing byreason of counsel's oversight. The Respondent opposes the request toreopen. In denying the Charging Party's motion, it is noted that the evi-dence involved does not fit the "newly discovered or previously unavail-able" standard covering posthearing submissions. See, e.g., PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941); Polis Wall CoveringCo., 262 NLRB 1336 fn. 1 (1982). Indeed, the document in question wasnever authenticated. Other than the unsworn declaration by counsel, thesource of this document is a mystery. There simply is no testimony underoath that C.P. Exh. I is a factual and accurate representation of whatcounsel says it is, nor explication as to how the transcription was made,who made it and from what source, and that the unauthenticated docu-ment represents an honest, complete, and accurate reproduction of whatappeared on the tape and what transpired at the proceeding. Apparently,counsel for the Charging Party sought to sidestep this defect by the fol-lowing representation in its motion:The accuracy of that transcript was admitted by Mr. Seguin at thehearing of November 18-19:Q. (By Mr. Goldbergl: (Ils this an accurate transcription of whatyou said at the hearing as far as you can recollect?A. [By Mr. Seguin]: As far as I-if you got that off the tape thenthat's what I had to say. (Tr. 415.)Quite obviously, a fair reading of the above-quoted testimony by Seguinhardly constitutes an admission substantiating counsel's representation.Thus, even if the rules designed to bring litigation to an end were re-laxed, to grant this motion entails more than mere receipt of a document.Also required is parol testimony as to the authenticity of the transcrip-tion, subject to cross-examination by the party against whom that docu-ment is offered.brakes. Klinger then asked Callahan to wait and Klingerrepaired to Seguin's office. Seguin confirmed to Klingerthat Callahan had refused the truck because the brakeswere no good. He in turn opined that there was nothingwrong with them. Seguin requested that Klinger drivethe truck and judge for himself. Klinger refused, prefer-ring that a yard jockey perform the test. Casey Michaelswas designated to do so. He tested the brakes and foundthem adequate, as did Klinger who witnessed the test.Klinger then went outside the gate where he told Cal-lahan that there was nothing wrong with the brakes andthat it would be best that he get in the truck and go.19At this point, according to Klinger's credited testimony,Callahan for the first time mentioned to Klinger thatthere was no reflector on the back "of the cab," and thathe still would refuse to take the unit.Thereafter, the same unit was dispatched to anotherdriver, Stanley Dluzeski, who conducted a pretrip in-spection finding it in good operating condition. Dluzeskimade the trip to Wytheville without incident, ultimatelypassing on the rig at destination via a VCR that reflectedthat there were no problems with either tractor or trail-er.On August 6, Callahan filed a grievance protesting histermination in accordance with contractual dispute settle-ment procedures. Later the grievance was denied by a"joint area committee." The instant unfair labor practicecharge was filed on January 27, 1982.The motive on which the Respondent acted herein isnot subject to serious dispute, i.e., Callahan's refusal toaccept his assigned dispatch on July 30. Also clear is thefact that in deferring to this form of "self help," Callahanacted alone, exercising individual judgment without sup-port of, direction or advice from any other employee.20However, the fact that Callahan elected on his own toengage in a job action is not fatal to his cause. For underthe Interboro doctrine, supra, an employee, who alone at-tempts to exercise a right established by collective bar-gaining, does so aided by the protective guarantees ofSection 7 of the Act. In this respect it has been stated"when an employee makes complaints concerning safetymatters which are embodied in a contract, he is actingnot only in his own interest, but is attempting to enforcesuch contract provisions in the interest of all of the em-iS Callahan in effect denied such a conversation, for, as he related, hisride arrived immediately after Klinger first entered the terminal and heleft, thus denying opportunity for a second conversation with Klinger. Icredit Klinger. I would note in this respect that Callahan seemed to insistthat Klinger some months later, during a grievance presentation, told himmerely that, in consequence of the test, the "truck had stopped." Calla-han denied that Klinger had stated that the brakes "worked." Callahan'sown prehearing affidavit indicated that this was precisely what Klingerstated on the occasion in question.0o The fact that the refusal to work was borne of a safety complaint, amatter shared commonly by employees generally, is beside the point. Theaction under scrutiny here concerns, the "means" utilized, as distin-guished from the objective of Callahan in the area of safety. Indeed, onthis record no rational basis would exist for concluding that the Respond-ent harbored any resentment toward employee concerns for safety oracted against Callahan for any such reason. On the contrary, it plainlyappears that Callahan would still be employed had he performed his as-signment, while continuing to protest the matter under conditions com-patible with continuous operations.40 ABF FREIGHT SYSTEMSployees covered under that contract." ' Here, Callahan'srefusal to work was not lacking in contractual support.Thus, article 16, section I of the National Master FreightAgreement provides in material part, as follows:The Employer shall not require employees to takeout on the streets or highways any vehicle that isnot in safe operating condition, including but notlimited to acknowleged overweight or not equippedwith the safety appliances prescribed by the law[sic]. It shall not be a violation of this agreementwhere employees refuse to operate such equipmentunless such refusal is unjustified. All equipmentwhich is refused because not mechanically sound orproperly equipped, shall be appropriately tagged sothat it cannot be used by other drivers until themaintenance department has adjusted the complaint.In addition, article 54 of the Central Pennsylvania Over-The-Road and Local Cartage Supplemental Agreementprovides as follows:Employees shall not work in violation of, nor shallthe agreement be construed contrary to, any law orordinance, or of the applicable rules of the Depart-ment of Transportation and the Interstate Com-merce Commission, or of any Public Utility Com-mission or agency having jurisdiction.Refusal to drive a vehicle believed to be unsafe or be-cause it fails to qualify with governing laws,22has beendeemed protected as has an attempt to enforce contrac-tual provisions substantially identical to the above-citedterms of the governing collective-bargaining agree-ments.23 Indeed, the breadth of the protection accordedemployees under this policy leaves employers only thebarest room for legitimate discipline. For example, onemajor aid to complaints against such action is the princi-ple that assertion of a contract claim is protected by theAct even if the employee is unaware of the existence ofthe agreement or neglects to mention it in pressing hisposition with management. See, e.g., Beatrice Food Co.,217 NLRB 80 (1975). Remedial intervention by theBoard to preclude discipline in this area is also facilitatedby its view that the fact that an employee's protestation2" See Roadway Express., 217 NLRB 278, 279 (1975). The Respondentcorrectly observes that the Board will not presume that concerted activi-ty exists if employee complaints are no more than "gripes." However,that view has never been invoked to support dismissal where the employ-ee was engaged in conduct consistent with the terms of a collective-bar-gaining agreement or to enforce governmental regulations. Thus, Wash-ington Cartage, Inc., 258 NLRB 701 (1981), is distinguishable. There theindividual's action in refusing to drive an assigned vehicle was not au-thorized by a collective-bargaining agreement and his complaint did notrelate to any failure on the part of the employer to adhere to lawful re-quirements. See also Comet Fast Freight, 262 NLRB 430 (1982) (MembersFanning and Zimmerman, with Member Jenkins dissenting).22 The protected scope of the Act is broad enough to include a driv-er's rejection of a vehicle because it was not equipped in a fashion re-quired by regulatory laws. See, e.g., Private Carrier Personnel, 240 NLRB126 (1979); Transport Service Co., 263 NLRB 910 (1982).2a See, e.g., United Parcel Service, 241 NLRB 1074 (1979); City DisposalSystems, 256 NLRB 451 (1981); Roadway Express Inc., 257 NLRB 1197,1203 (1981).is nonmeritorious or ultimately is disproven, will notdefeat statutory protection.24Thus, discipline is not excused where an employee,acting alone, insists that a job assignment be retracted asunsafe and creates a bitter confrontation with manage-ment over his refusal to perform, even though clearproof establishes that no hazard in fact existed. Indeed,since employee repudiation of a work instruction isalways involved in this type of case, a threat to plant dis-cipline and efficiency will always be present which is farmore acute than other individual actions deemed protect-ed by the Act such as the filing of grievances or thefiling of complaints before a governmental agency. Yet,over the years, the balancing process so familiar to theaccommodation of competing interests under this Act,has relegated traditional management interests to a singlenarrow defense in truck refusal cases. For under estab-lished policy, the employer will prevail only where it de-velops factually that the employee did not act in goodfaith in rejecting his assignment. As reaffirmed by theBoard in a 1982 decision: "Once it has been establishedthat the reason is one which is of common concern toemployees with respect to their terms and conditions ofemployment, our inquiry into the private motivations forasserting such a reason is limited to the question ofwhether it was asserted in good faith or maliciously...." Transport Service Co., 263 NLRB 910, 912 (1982)(Members Fanning, Jenkins, and Zimmerman).26Myown personal survey reveals that this defense is so ex-treme that it has been sustained in only two cases in 17years. 2In view of the foregoing, although the Respondentwould have it otherwise, with respect to the merits, theonly available defense rests upon the state of mind issuesas defined above.27The Respondent's further contention24 See, e.g., Mclean Trucking Co., 252 NLRB 728, 734 (1980), andcases cited at fn. 21 thereof.s2 It is in this respect that contractual remedies may be far narrowerthan that available with the Board. Thus, the contractual standard as towhether the refusal to work is "justified" would appear to turn on theaccuracy of the safety complaint. In other words, the individual who de-clines an assignment as unsafe acts at his peril under the contract. Beforethe Board, the far more liberal good-faith belief standard prevails.a' Roadway Express, supra and Johnson-Stewart-Johnson Mining Co., 263NLRB 123 (1982).27 The Respondent also contends that in accordance with the SpielbergMfg. Co., 112 NLRB 1080 (1955), binding effect should be given to thedenial by a joint area grievance committee of Callahan's grievance con-cerning his discharge. By virtue of the Spielberg doctrine, conclusiveeffect is conferred upon arbitral awards if it be demonstrated that the ar-bitration proceeding was fair and regular on its face, that all partiesagreed to be bound, that the ultimate award is not clearly repugnant tothe policies of the Act, and that the unfair labor practice issue was con-sidered. Here, there is no evidence as to whether the parties agreed to bebound by determinations of the joint area committee. G.C. Exh. 4 merelycontains excerpts from the governing collective-bargaining agreements,and neither as part of that exhibit nor any where else in the record doesevidence appear as to the structure, authority, and composition of thevarious panels or steps within the contractual adjustment procedure. Fur-thermore, contrary to the Respondent, the only evidence as to the issuesubmitted to the arbitrator is to be found in the vague, uncertain testimo-ny of Business Agent Klinger. Klinger testified the committee gave noreason for its action, and there was no written decision, nor transcript ofthe hearing. Thus evidence is absent that the statutory issue was present-ed, considered or decided by the panel. Indeed, Klinger's description ofContinued41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Callahan was not engaged in concerted activity ap-pears to rest upon a challenge to the efficacy of long-standing Board policy that has developed under InterboroContractors. In this latter regard, it is true, as the Re-spondent observes, that court approval was lacking withrespect to much of the precedent urged by the GeneralCounsel and the Charging Party in support of the instantcomplaint.28Indeed, as matters now stand, the legal suf-ficiency of the Board's Interboro doctrine, is pendingbefore the Supreme Court of the United States. Thus, inCity Disposal Systems v. NLRB, 683 F.2d 1005 (6th Cir.1982), the Sixth Circuit Court of Appeals reversed theBoard, declining to view individual enforcement ofrights under a labor contract by an employee actingsolely in his own behalf as conduct protected by Section7. The court rejected the theory that the contract itself isthe product of concerted activity in the form of collec-tive bargaining and enforcement thereof by an employeeis an inseparable extension of that process. Certiorari wassought and on March 28, 1983, the Supreme Court grant-ed same. However, until the Supreme Court decides oth-erwise, I am duty bound to follow existing Board prece-dent.29Accordingly, the legitimacy of the discipline imposedherein will turn solely upon the state of mind of theCharging Party at the time of the events precipitating histermination. Obviously, any finding that Callahan actedin bad faith or without reasonable basis for belief that anunsafe condition or regulatory infraction existed mustturn on the inferences available from all credible facts.The analysis begins with the observation that safety ofoperation on the highways is a matter of legitimate con-cern to any responsible motor carrier. Over the years,the issue presented, at one point, seemed in the nature of a challenge tothe harshness of the discipline imposed rather than a claim that Respond-ent acted in violation of the contract or the Act, in effecting the dis-charge. Cf. Bloom v. NLRB, 603 F.2d 1015, 1019 (D.C. Cir. 1979). Ac-cordingly, not only is it impossible, in view of the abbreviated evidenceadduced by the Respondent, to hold that the statutory issue was in factconsidered, but it appears as a matter of relative certainty that it was not.Cf., the 1982 dissenting opinions in American Freight System, 264 NLRB126 (1982) (Members Fanning, Jenkins, and Zimmerman; with ChairmanVan de Water and Member Hunter dissenting separately). See also Sur-burban Motor Freight, 247 NLRB 146, 147 (1980).as See, e.g., McClain Trucking Co. v. NLRB, 689 F.2d 605 (6th Cir.1982); NLRB v. Northern Metal Co., 440 F.2d 881 (3d Cir. 1971); NLRBv. Buddies Supermarkets, 481 F.2d 714 (5th Cir. 1973); Kohls v. NVLRB,629 F.2d 173 (D.C. Cir. 1980), cert. denied 450 U.S. 931 (1981); Aro, Inc.v. NLRB, 596 F.2d 713, 718 (6th Cir. 1979); Royal Development Co. v.NLRB, 703 F.2d 363 (9th Cir. 1983); Roadway Express v. NLRB, 700F.2d 687 (11th Cir. 1983).29 See, e.g., United Parcel Service, 241 NLRB 1074, 1077 fn. 6 (1979).Apparently, to influence me to accord primacy to court decisions at oddswith Board policy, the Respondent points to Allegany General Hospital v.NLRB, 608 F.2d 965, 970 (3d Cir. 1979), where the Board was repri-manded for resolving a case under a view that had been rejected by theThird Circuit Court of Appeals. In due respect to the court, it is difficultto imagine how the Board could perform its Congressionally defined re-sponsibility "to equalize legal responsibilities of labor organizations andemployees" to avoid burdens to interstate commerce and to contribute tothe development of a national labor policy were it impelled to maintainseparate rules along geographic and sectional lines, while implementing itsexpertise independently only within the realm of appellate forums thathave either confirmed its views or remained open with respect thereto.Moreover, in view of the jurisdiction conferred on the United StatesCourt of Appeals for the District of Columbia by Sec. 10(f) of the Act,the Board is not in a position to forecast, with absolute certainty, the ap-pellate tribunal in which a particular order will be reviewed.the safe and efficient transport of cargo had been theonly basis for competition among certificated interstatecarriers and today, despite deregulation, those factorsremain critical to a carrier's appeal to shippers. Themore obvious benefits to be reaped by a positive safetyexperience is more directly evident to managers throughdownward influence on costs in the areas of insuranceand employee disability. Consistent with the foregoing,the Respondent's own efforts to preserve safety withinits overall nationwide operation presents objective evi-dence as to the environment in which Callahan workedas an over-the-road driver.Undisputed evidence shows that the Respondent annu-ally maintains a considerable investment in the area ofsafety. Though ranked ninth nationally in gross revenues,its annual expenditure of in excess of $2 million places iteither third or fourth in relation to what competitorsspend on safety. Eleven field safety supervisors are em-ployed on a regional basis to enforce policies and per-form inspections to assure compliance with Federal andstate law in the area of safety at the local level. The Re-spondent also sponsors internal safety programs wherebyprizes are awarded to those domiciles that achieve prede-fined safety goals. As part of its own internal policy, allvehicles are to be driven with lights at all times. Its dedi-cation in this area has produced results, for in safety rat-ings maintained by the American Trucking Associationthe Respondent placed second in 1981 as against 25 to 30other trucking concerns.30In the light of the foregoing,it could not fairly be stated that the Respondent main-tained a posture of indifference to safety and its impactupon the welfare of employees and the general public.Apart from the events immediately given rise to thisproceeding, it does not appear that the interaction be-tween management and drivers at the terminal level de-parted from this positive attitude toward safety. At Car-lisle, Callahan acknowleges that during one phase of hisassignment as an over-the-road driver he rejected 9 outof every 10 assignments.31 These complaints, whether ornot justified, would naturally cause a delay in freight,32and increase unit trip costs should the driver be eligibleunder the contract for "breakdown" pay. Yet, there is noevidence that Callahan, or any other employee at theCarlisle terminal, had been threatened, disciplined, orotherwise discouraged from raising safety issues.Yet, returning to the question of Callahan's state ofmind, the sheer volume of his complaints causes one topause as to whether they were always genuine in nature.Seguin's undenied testimony establishes that there were30 The foregoing is based on the credited testimony of Melvin La-Force, the Respondent's manager of safety and security.31 The vehicle condition report which is now required by the UnitedStates Department of Transportation is a recent innovation. Prior thereto,the Respondent internally required its drivers to report the condition oftheir equipment in writing prior to releasing it. Thus, it is fair to assumethat in each of these instances the vehicles assigned to Callahan had beencleared as having no problems by the former driver.32 According to the credited testimony of Donald Seguin, the Re-spondent's manager of the over-the-road drivers at the Carlisle terminal,delay time at each of the Respondent's terminals is monitored at compa-ny headquarters. Delay time is a competitive factor as between the termi-nals, and weekly reports are published to the various driver supervisorsin the terminals throughout the United States.42 ABF FREIGHT SYSTEMSinstances in which Callahan complained, yet nothingcould be found wrong with his vehicle.33I have nodoubt that this was so. Adding to the suspicion, is thefact that Callahan was able to maintain a high frequencyof complaints in June and July 1981. For, during thisperiod, the Respondent made an innovation to, on theone hand, accommodate Callahan's professed concern forsafety, while at the same time reducing, if not eliminat-ing, the downtime created by his complaints. Thus, itelected to have its staff of mechanics inspect all units as-signed to Callahan before the rigs were made availableto him. The new approach was not a complete success.For notwithstanding that vehicles assigned were releasedby their prior driver, repaired and inspected again bytechnicians, Callahan, by his own admission continued toreject 40 percent of his assignments.While the possibility exists that other drivers werecareless in their evaluation of vehicles, were neglectful intheir obligation to report defects, and that the Carlislemechanics were shoddy in their own preassignment in-spection of Callahan's vehicles, my own evaluation andimpression of Callahan from his demeanor and testimonyin this proceeding is consistent with the Respondent'scontention that his job action of July 30 was unreason-able and lacking in good faith. He impressed as of the ilkthat feeds on controversy, being highly argumentative,resistive of authority, prone to confrontation, and a needto win, so strong as to project a proclivity toward con-trived argumentation and outright fabrication.34a3 While I am reluctant to do so, evaluation of the reasonableness ofCallahan's overall posture is a cogent area of examination if the interestsof all employees are to be served. The chronic complainer does notalways serve the interest of coworkers. Indeed, the burden placed ongrievance procedures or other remedial are not without cost. To theextent that the system is burdened by one's trivial claims, access of fellowemployees is impeded. While it is not possible to evaluate all of the com-plaints registered by Callahan, there is, at least, one which appears toreveal his interest in promoting personal convenience under the guise ofsafety. Thus, according to Callahan he filed a "safety" related grievanceconcerning Respondent's Dayton, Ohio terminal. According to Callahan,the nearest restaurant to that terminal was about three-eighths of a mileaway. His grievance was based on the fact that the Company refused tofurnish transportation to the restaurant. He asserted that the cab fare wasabout $19. It is the drift of his testimony that because the drivers had towalk to the restaurant, a safety hazard was presented, since the street hadno sidewalk and bordered on private property marked by no trespassingsigns. Apparently, Callahan was also of the view that drivers visiting thatterminal ought not have been expected to take care of their daily eatingrequirements, before or after their duties required presence at that termi-nal.34 That Callahan was apt to say anything so long as it would supporthis cause is evident throughout his testimony. One example relates to hisalleged concern for the absence of the reflective lens on the rear of thetractor on the day of his discharge. Just how Callahan could have identi-fied G.C. Exh. 7 as being the "same type of lens" that was on the tractorthat day escapes me. Quite clearly he even was in a position to check the"SAE" number that was actually on the tractor lens at the time. Buteven more unbelievable was his testimony that he knew that said lenslacked the reflective qualities required by DOT because he had "read thebook and studied it." Precisely what book he was referring to is nowheredefined in the record. Indeed, it is a stipulated fact that the regional di-rector of the Department of Transportation headquartered in Harrisburgcould not state with absolute certainty that G.C. Exh. 7 violated DOTregulations. Furthermore, counsel were instructed by me to obtain, afterclose of the hearing, a statement under seal from the Department ofTransportation to the effect that a lens devoid of honeycomb or cross-hatching, such as G.C. Exh. 7, could not possibly possess the reflectivecharacteristics required by DOT. They were unable to obtain such astatement. Instead, the parties provided a stipulation which also lacksConsistent with the foregoing, Callahan's testimonyconcerning his actions on July 30 was replete with falsityof the type calculated to create an aura of reasonablenesswhere in truth none existed.35I have heretofore ex-pressed my misgivings with respect to the testimony ofCallahan concerning the foundation for his belief that thetaillight assembly lens on the tractor did not meet DOTregulations. His good faith in that respect is also compro-mised by the fact that it was unlikely that he would be"bobtailing" on the Wytheville trip.36In any event sucha lens would have little independent utility since theCompany requires that its vehicles be operated withlights on at all times. Finally, it is difficult to understandwhy Callahan, despite his claimed familiarity with DOTregulations, did not bother to check the SAE number onthe lens before stirring controversy over it. According tomy evaluation, the explanation lies in his unrelentingneed to combat the more knowledgeable views of themechanics and management on the basis of tenuous be-liefs as to what was required and to confront manage-ment with those beliefs, haphazardly and without verifi-cation.This evaluation derives added support from the credi-ble evidence concerning the allegation by Callahan thatthe trailer brakes were faulty on the rig he was assignedon July 30. Prior to the assignment of that unit, thebrakes were adjusted as part of the initial inspection per-formed by mechanics. In addition, Garage Superintend-ent Hedges himself, before release of the unit, testedeach brake, with the aid of someone else in the cab, whooperated the controls. Only then was the unit madeavailable to Callahan. According to Callahan, after com-pleting his pretrip inspection he tested the brakes in theyard on the gravel surface. He claims to have applied thebrakes while turning, and to have observed that the fronttires on the passenger's side of the trailer grabbed, whilethe rear tires continued to turn freely. He claims thatwhen he pressed the foot brake, the vehicle "seemed likeit had a tendency to want to jackknife."37According toconclusiveness in that it merely recites that the several manufacturersthat they contacted "believed that combination reflector lenses currentlyin use have cross checking or honeycombing somewhere in the lens cap.... Cr(The stipulation is received in evidence as ALJ Exh. 2.) Thus.Callahan not only professed to know more than the experts, but, in allud-ing to his understanding of "the book," sought to convince me that hisknowledge was authoritatively based."s The parties stipulated that DOT regulations would be satisfied bythe placement of reflective lens on either the rear of the cab or the rearof the chassis of the tractor. Although Chief Mechanic Hedges testifiedthat Callahan's complaint concerning the lens was limited to the fact thatnone was on the back of the cab, in this instance, it was my impressionthat Hedges simply articulated his understanding of Callahan's gripe andthat Hedges believed that the reflective lens on the taillight assembly atthe rear of the chassis was adequate. For this reason, he declined to per-form the 2-minute task of installing additional reflectors on the rear of thecab. I consider it unlikely that Hedges would have cleared the tractor,rather than perform the 2-minute job were he given to understand thatthis was required under DOT regulations.as The lens in question would only have utility where a tractor is notin tow. "Bobtailing" is the term applicable to such a run.a3 It is noted that in a grievance form affirmed by Callahan on August6, he averred that the test revealed "overall braking deficiency" reflectedby a "noticeable lack of braking force." There is no mention of any tend-ency to "jackknife." See G.C. Exh. 8.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCallahan, after completion of this test, he obtained per-mission to take the unit to the garage.At the garage, Hedges again climbed under the vehicleand once more observed, separately, the operation ofeach of the brakes from beneath the trailer. Failing todetect discrepancies, Hedges elected to test drive theunit in the yard. He twice applied the brakes. The firsttime, at a speed of 10 to 15 miles an hour, he applied thefoot valve, finding no irregularity, with the unit stoppingsufficiently. He then applied the hand valve during asecond test and again concluded that the vehicle stoppedsufficiently. Hedges then returned the truck to the vicini-ty of the shop, and told Callahan that he "didn't seenothing wrong with the brakes."At this juncture, Callahan testified that because someforeign matter might have obstructed the air line valveand thereby influenced the previous test he made, andthat Hedges' effort might well have cleared any such ob-struction, he elected to again test the braking force.3sCallahan asked Yardmen Sawyer and Kenneth Sniffen towatch the wheels as he performed the second test. Calla-han described his experience as follows:I ...backed the unit up, started across the yard,probably got up to 8 or 10 miles an hour, steppedon the brake. The unit felt to me as if it was goingto jackknife. I wasn't getting sufficient braking.38 This explanation by Callahan as to why he elected once more to testthe brakes provides the threshold for another internal inconsistency. Forit plainly implies that he did so out of personal concern that Hedges' con-clusion as to the soundness of the brakes might well have been accurate.Yet, elsewhere, Callahan testified that he personally observed a segmentof Hedges' test in which the brakes malfunctioned, as follows:I .I noticed that the unit seemed to be tracking thoroughly welland it drove good, and he applied the brakes. When he applied thebrakes, the tractor tires that I observed slid, the tractor was obscuredin a cloud of dust and none of the trailer tires that I could see weresliding at all.Though the plain import of the above is that the wheels on the rear axlecontinued to roll, the statement prepared by Callahan on August 6, andin evidence as O.C. Exh. 8, strongly implies that he could not see thewheels of the vehicle during Hedges' test. Thus in that document, Calla-han recites as follows:The maintenance supervisor then got into the unit and drove norththrough the terminal yard between the terminal and the ready line,approximately 500 feet and then applied (sicl the brakes at whichtime the unit was obscured by a cloud of dust. He then drove aroundthe end of the ready line headed the wrong way (notice posted onbulletin board by the terminal manager) back towards the garage, atthis time I was not able to observe what happened then.In my opinion these three elements reflect a contradiction as to a highlymaterial issue. The August 6 statement, while going out of its way topoint out that Hedges violated terminal rules in heading his vehicle in thewrong direction, failed to mention that Callahan observed the functioningof the brakes. But when testifying under oath, Callahan claimed to haveobserved the wheels. Finally, Callahan's own explanation as to the reasonfor his testing the brakes a second time implied that he feared that thetest performed by Hedges might well have established that there wasnothing wrong with the brakes. In this regard, I have not overlooked thetestimony of William Sawyer, a yard employee, who at the time of thehearing remained on the Respondent's payroll. Sawyer claims to have ob-served Hedges driving the tractor when the brakes were applied. Heclaims that he "heard something dragging in the gravel and ... lookedaround and saw the shop supervisor there sliding the tires in the gravel."Contrary to Callahan, Sawyer claimed to have observed that the frontwheels of the axle were still turning, while the rear was digging into thegravel. Obviously, even were one to believe Sawyer, it would not influ-ence my conclusion that Callahan did not actually observe any adverseperformance of the brakes during Hedges' testing of the vehicle.I, in turn, pulled the trolley valve about half-waydown. Didn't seem to make any difference, and Ipulled it all the way down and it didn't make anydifference as far as stopping or anything.39Sniffen and Sawyer also offered their perspectives onwhat transpired during the second test, testimony whichcompounded the confusion as to what actually tran-spired. According to Callahan, immediately upon com-pletion of the test, Sawyer told him that the tractor tiresgrabbed while those on the trailer did not, and Sniffenreported that the tires on the right front axle of the trail-er slid while those on the right rear axle were "turningfreely."Significantly, these reports failed to jibe. This de-spite the fact that both related that they observed thetest from the passenger side of the unit.40It is apparenttherefor that on the evidence presented at the hearing,the information provided to Callahan by his own wit-nesses was not entirely consistent.4Callahan's apparent reaffirmation that he would notdrive the unit in the face of these conflicting reports,achieves heightened significance when considered withhis admitted knowledge that DOT regulations specifythe circumstances under which brakes are to be tested. Itwould seem obvious that the performance of brakes onan ungraded surface of loose gravel would be subject todistortion and would offer less precise results than wherethe evaluation is made on a hard, smooth, level surfaceand in a straight line as directed by DOT regulations.Callahan acknowledged that the requisite conditionswere available on a street immediately outside the termi-nal's gates.42Yet Callahan, a stickler for compliancea3 Callahan, in his sworn testimony, stressed the unit's tendency to"jackknife." It will be recalled that in connection with the first test,though performed at only 5 miles per hour, Callahan also used this termto describe the effect of the brakes' failure to grab. There can be no ques-tion that the possibility of jackknife is a matter of vital concern to thesafe operation of a tractor-trailer. I do not believe, however, that a "jack-knife" tendency was sensed by Callahan in consequence of either test. Ifhe did, it is difficult to imagine just why he neglected to mention so im-portant a matter in his description on the facts prepared within a week ofhis discharge. See OG.C. Exh. 8. Here again, it was my impression thatCallahan, in his own testimony, resorted falsely to dramatics in his effortto generate sympathy for his cause.40 Although the brief of the General Counsel, perhaps, inadvertentlystates otherwise, Callahan testified that he observed that on the front axleof the trailer, the right front tire (passenger side) was sliding but that theleft front tire was not.4" However, once more the August 6 grievance statement is in conflictwith the evidence developed at the instant hearing. There, Callahan re-lates that "Mr. Sawyer and Mr. Sniffen, both told me that one wheel wassliding and the others were turning freely, on the trailer."[Emphasisadded.] See O.C. Exh. 8.4" Callahan testified that he only tested his vehicle on that street if hewas satisfied as to the means by which the brakes performed on the loosegravel surface of the terminal. From all appearances on the record, thestreet was a suitable location for such testing, being lightly traveled, sinceof limited access to a single farm, a Carolina Freight terminal, and theABF terminal. I was not impressed by the observation by counsel for theCharging Party that this was not a feasible alternative to a "yard test"because employees are precluded from taking defective equipment onstreets and highways. This argument is hypertechnical, was not an excuseafforded by Callahan, and does not dispell the clear implication fromDOT regulations that conclusive results could not be gleaned under thetest ministered by Callahan. It will be noted that while Hedges also usedthe yard to test the brakes, his examination was not limited to road test-ing.44 ABF FREIGHT SYSTEMSwith DOT regulations, in this instance spurned them bytesting in the yard despite knowledge that his unit hadbeen preinspected and cleared by Carlisle mechanics, andthat Hedges had himself driven the vehicle to check thebrakes.Callahan must have known that DOT detailed the con-ditions for testing the brakes for a reason, and that, atleast in part, those regulations were developed becausethey provided the optimum basis for evaluating brakeperformance.43Having forced the issue by challengingthe garage superintendent's analysis-without testing inthe manner authorized by law-Callahan elected torefuse Seguin's order to run the rig, adopting this stanceon his own without advice from anyone. On the con-trary, Malick, a codriver, told him not to refuse the unit.His own business agent, Klinger after observing a testrun, agreed with management's conclusions that thebrakes were in good working order, and immediatelytold Callahan, who remained outside the gate, to take thetruck as the brakes were in good working order.44Thatthe brakes were in fact in good working order is alsoconfirmed by the testimony of "Casey" Michaels, theyardman who tested the brakes in the presence ofKlinger, and Stanley Dluzeski, the road driver who re-placed Callahan on the rig and completed the Wythevillerun.Based on the total circumstances, while it would bedifficult to conclude that Callahan acted out of malice, Iam convinced that he did not possess a good-faith beliefthat the unit ultimately rejected, presented a hazard tohimself or others. Under the holding by the Board inJohnson-Stewart-Johnson Mining Co., 263 NLRB 123(1982) (Chairman Van de Water, Members Fanning andHunter) no more need be shown to support dismissal ofthe instant complaint. In that case, a truckdriver hadbeen assigned a vehicle which he characterized as a "dis-aster." He reported this to the plant manager and filed awritten report which outlined deficiencies such as faultysteering, noise vibrations, and a broken door. Thatevening mechanics repaired the truck. When the driverreported to work the next day and was again assigned bythe dispatcher to drive the same truck, he refused the as-signment and left the plant without determination or in-quiry as to whether the requested repairs had been com-pleted. Based on this failure to inquire, the Board con-43 Notwithstanding the claimed experience in the industry of Callahan,Sniffen, and Sawyer, I am convinced that the circumstances under whichCallahan tested the brakes were not likely to produce accurate results. Inthis regard, consistent with the requirements of the DOT regulations, Iwas inclined to believe the testimony of Melvin LaForce, the Respond-ent's manager of safety and security, that a loose gravel, ungraded sur-face would not allow fair evaluation of braking capacity and that on sucha surface simultaneous braking, with all wheels locking at once, wouldnot produce the degree of control that would result from sequential lock-ing of the wheels. The fact that wheels might grab or continue to rollbriefly after application of the brakes on such terrain could be explainedby the interrelationship of grade, load weight, load distribution, and cen-trifugal force, rather than malfunction.44 Implicit in Callahan's testimony is a denial that such a conversationoccurred. Thus, according to Callahan, he left the area immediately afterhis first conversation with Klinger. For reasons that have already beenmade apparent, I prefer the testimony of Klinger. In any event, I find itdifficult to accept that Klinger would have manufactured this aspect ofhis account.cluded that the refusal to operate the assigned truck was"not based on a reasonable belief that the truck wasunsafe ..,45Here too, the Charging Party maintained his positionwithout attempt to verify the reasonableness of hisground for rejecting the assigned unit. Callahan knewthat his boss, Seguin, insisted that he perform the runonly after preinspection and after the latter received areport from Hedges, the chief technician, that the brakeswere in good working order. Thus, from matters withinCallahan's own knowlege, he should have known thatSeguin rightfully assumed that there were no further re-pairs to be made and that the unit was roadworthy.Moreover, the notion that Callahan acted on any sincere-ly held thought that Hedges, after taking the trouble per-sonally to examine the brakes twice and then to road testthe vehicle (thereby assuming personal responsibility forits roadworthiness), would have released the unit ifunsafe is rejected. At the same time, it is clear that Calla-han resisted the instruction of his superior and impugnedthe judgment of the Respondent's chief mechanic with-out making any effort to check the brakes as prescribedby DOT regulations. By pitting his own faulty assump-tions against the Respondent's resident expert, the adviceof coworker Malick, and the evaluation of BusinessAgent Klinger, Callahan labored under a "pique" notdissimilar to that of the driver in Johnson-Stewart-John-son, supra, and appeared more intent on imposing his willon management as a matter of personal pride than actingon any genuine concern that would be of interest to anyother employee.46Based on the total facts and circumstances, it is con-cluded that the incident precipitating the discharge in-volved conduct on the part of Callahan which was notout of any personally held, honest and sincere concernfor safety, but to further personal goals which foreseea-bly would contribute to excessive downtime, inefficiencyand waste. His discharge on July 30 was predicated onconsiderations outside the protected ambit of Section 7and the Respondent did not thereby violate Section8(a)(1) of the Act. The complaint shall be dismissed in itsentirety.4 74" 263 NLRB 123.46 I am not entirely certain to what extent the problem concerning thereflective lens on the rear of the tractor contributed independently toCallahan's refusing the rig. If it was a material concern, it is further con-cluded that his action could not be condoned in that respect either. Todate, it has not been established that the lens which he claimed to havebeen on the taillight assembly of the tractor on July 30 met or did notmeet DOT regulations. His misrepresentation as to the type of light thatwas on that taillight assembly, as well as his insistence that the book hehad studied made it clear to him that that lens did not conform to DOTregulations, serve to support his own lack of confidence in the accuracyof his complaint in that regard. But any good faith in this assertioncannot stand side by side with his knowlege that it was unlikely that thetrip in question would entail "bobtailing" and the fact he was obligated inany event to drive his vehicle at all times with lights on, a requirementwhich would render reflectors superfluous even while "bobtailing."4; In the view I take of the case, it is unnecessary and I do not pass onthe Respondent's prehearing motion to "Toll Backpay." Insofar as thatsame motion seeks reimbursement for costs incurred by the Respondentin connection with an earlier adjournment of the hearing. the reliefsought is denied as beyond the statutorially defined, remedial competenceof the Board. See R. Exhs. I(a)-(c).45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW ORDER1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent did not violate Section 8(a)(l) of theAct by on July 30, 1981, terminating Daniel Callahan.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed48IT IS ORDERED that the complaint herein be dismissedin its entirety.4s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-46